DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 3, 2020 and June 4, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner, please refer to the signed copies of Applicant’s PTO-1449 forms, attached herewith.

Claim Rejections - 35 USC § 112(b)
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 19-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	The limitation “long term use” in the claims is relative terminology, which renders the claim indefinite,” i.e. “long term use” is relative terminology that must be more clearly defined as Applicant has not set forth a basis for comparison/ Applicant has not defined a threshold.  The limitation “long term use” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
4.	Under a broadest reasonable interpretation that is consistent with Applicant’s disclosure, one of ordinary skill in the art would construe “long term use” to mean a period of at least 14 days (see Specification, “Investigations on the efficacy of example compounds” at pages 136-140).

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 19-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,174,016 B2. 
	Instant claim 19 is directed to a method for treatment or prophylaxis of Refractory or Unexplained Chronic Cough (RUCC) in a subject in need thereof, comprising: administering 3-(5-methyl-1,3-thiazol-2-yl)-5-[(3R)-tetrahydrofuran-3-yloxy]-N-{ (1R)-1-[2-(trifluoromethyl)-pyrimidin-5-yl]ethyl}benzamide, or a hydrate, solvate, or salt thereof, or a mixture of any of the foregoing, to the subject, wherein the treatment or prophylaxis is long term use. Claim 20 is drawn to claim 19 and limits the treatment to oral administration. Claim 21 is drawn to claim 19 and limits the treatment to 3-(5-methyl-1,3-thiazol-2-yl)-5-[(3R)-tetrahydrofuran-3-yloxy]-N-{(1R)-1-[2-(trifluoro-methyl)-pyrimidin-5-yl]ethyl}benzamide or a salt thereof. Claim 22 is drawn to claim 19 and limits the treatment to oral administration of 3-(5-methyl-1,3-thiazol-2-yl)-5-[(3R)-tetrahydrofuran-3-yloxy]-N-{(1R)-1-[2-(trifluoromethyl)-pyrimidin-5-yl]ethyl}-benzamide or a salt thereof. 
	Claim 23 is directed to a method for treating Refractory or Unexplained Chronic Cough (RUCC) in a subject in need thereof, comprising: administering 3-(5-methyl-1,3-thiazol-2-yl)-5-[(3R)-tetrahydrofuran-3-yloxy]-N-{ (1R)-1-[2-(trifluoromethyl)-pyrimidin-5-yl]ethyl}benzamide, or a hydrate, solvate, or salt thereof, or a mixture of any of the foregoing, to the subject, wherein the treatment or prophylaxis is long term use. Claim 24 is drawn to claim 19 and limits the treatment to oral administration. Claim 25 is drawn to claim 19 and limits the treatment to 3-(5-methyl-1,3-thiazol-2-yl)-5-[(3R)-tetrahydrofuran-3-yloxy]-N-{(1R)-1-[2-(trifluoro-methyl)-pyrimidin-5-yl]ethyl}benzamide or a salt thereof. Claim 26 is drawn to claim 19 and limits the treatment to oral administration of 3-(5-methyl-1,3-thiazol-2-yl)-5-[(3R)-tetrahydrofuran-3-yloxy]-N-{(1R)-1-[2-(trifluoromethyl)-pyrimidin-5-yl]ethyl}-benzamide or a salt thereof. 
	
Although the claims at issue are not identical, they are not patentably distinct from each other because the prior ‘016 patent recites compounds of general formula (I), while the instant claims recite a method of using a compound of formula (I), specifically 3-(5-methyl-1,3-thiazol-2-yl)-5-[(3R)-tetrahydrofuran-3-yloxy]-N-{(1R)-1-[2-(trifluoro-methyl)-pyrimidin-5-yl]ethyl}-benzamide, for the treatment or prophylaxis of refractory or unexplained chronic cough.  The instant claims simply claim a method of use that was disclosed in the specification of the ‘016 patent (paragraph [0026] for discussions of treating chronic cough including chronic idiopathic and chronic refractory cough).  In Sun Pharmaceutical Industries, Ltd, v. Eli Lilly And Company (2010), the district court followed the double patenting analysis of the Geneva line of cases, which address the situation in which an earlier patent claims a compound, disclosing the utility of that compound in the specification, and a later patent claims a method of using that compound for a particular use described in the specification of the earlier patent. See Pfizer, 518 F.3d at 1363; and Geneva, 349 F.3d at 1385.


7.	Claims 19-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,183,937 B2. 
	Instant claim 19 is directed to a method for treatment or prophylaxis of Refractory or Unexplained Chronic Cough (RUCC) in a subject in need thereof, comprising: administering 3-(5-methyl-1,3-thiazol-2-yl)-5-[(3R)-tetrahydrofuran-3-yloxy]-N-{ (1R)-1-[2-(trifluoromethyl)-pyrimidin-5-yl]ethyl}benzamide, or a hydrate, solvate, or salt thereof, or a mixture of any of the foregoing, to the subject, wherein the treatment or prophylaxis is long term use. Claim 20 is drawn to claim 19 and limits the treatment to oral administration. Claim 21 is drawn to claim 19 and limits the treatment to 3-(5-methyl-1,3-thiazol-2-yl)-5-[(3R)-tetrahydrofuran-3-yloxy]-N-{(1R)-1-[2-(trifluoro-methyl)-pyrimidin-5-yl]ethyl}benzamide or a salt thereof. Claim 22 is drawn to claim 19 and limits the treatment to oral administration of 3-(5-methyl-1,3-thiazol-2-yl)-5-[(3R)-tetrahydrofuran-3-yloxy]-N-{(1R)-1-[2-(trifluoromethyl)-pyrimidin-5-yl]ethyl}-benzamide or a salt thereof. 
	Claim 23 is directed to a method for treating Refractory or Unexplained Chronic Cough (RUCC) in a subject in need thereof, comprising: administering 3-(5-methyl-1,3-thiazol-2-yl)-5-[(3R)-tetrahydrofuran-3-yloxy]-N-{ (1R)-1-[2-(trifluoromethyl)-pyrimidin-5-yl]ethyl}benzamide, or a hydrate, solvate, or salt thereof, or a mixture of any of the foregoing, to the subject, wherein the treatment or prophylaxis is long term use. Claim 24 is drawn to claim 19 and limits the treatment to oral administration. Claim 25 is drawn to claim 19 and limits the treatment to 3-(5-methyl-1,3-thiazol-2-yl)-5-[(3R)-tetrahydrofuran-3-yloxy]-N-{(1R)-1-[2-(trifluoro-methyl)-pyrimidin-5-yl]ethyl}benzamide or a salt thereof. Claim 26 is drawn to claim 19 and limits the treatment to oral administration of 3-(5-methyl-1,3-thiazol-2-yl)-5-[(3R)-tetrahydrofuran-3-yloxy]-N-{(1R)-1-[2-(trifluoromethyl)-pyrimidin-5-yl]ethyl}-benzamide or a salt thereof. 
	
Although the claims at issue are not identical, they are not patentably distinct from each other because the prior ‘937 patent recites compounds of formula (I), while the instant claims recite a method of using a compound of formula (I), specifically 3-(5-methyl-1,3-thiazol-2-yl)-5-[(3R)-tetrahydrofuran-3-yloxy]-N-{(1R)-1-[2-(trifluoro-methyl)-pyrimidin-5-yl]ethyl}-benzamide, for the treatment or prophylaxis of refractory or unexplained chronic cough.  The instant claims simply claim the methods of treatment that were disclosed in the specification of the ‘937 patent (please see paragraph [0026] for discussions of treating chronic cough including chronic idiopathic and chronic refractory cough).  In Sun Pharmaceutical Industries, Ltd, v. Eli Lilly And Company (2010), the district court followed the double patenting analysis of the Geneva line of cases, which address the situation in which an earlier patent claims a compound, disclosing the utility of that compound in the specification, and a later patent claims a method of using that compound for a particular use described in the specification of the earlier patent. See Pfizer, 518 F.3d at 1363; and Geneva, 349 F.3d at 1385.

8.	Claims 19-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,202,369 B2. 
	Instant claim 19 is directed to a method for treatment or prophylaxis of Refractory or Unexplained Chronic Cough (RUCC) in a subject in need thereof, comprising: administering 3-(5-methyl-1,3-thiazol-2-yl)-5-[(3R)-tetrahydrofuran-3-yloxy]-N-{ (1R)-1-[2-(trifluoromethyl)-pyrimidin-5-yl]ethyl}benzamide, or a hydrate, solvate, or salt thereof, or a mixture of any of the foregoing, to the subject, wherein the treatment or prophylaxis is long term use. Claim 20 is drawn to claim 19 and limits the treatment to oral administration. Claim 21 is drawn to claim 19 and limits the treatment to 3-(5-methyl-1,3-thiazol-2-yl)-5-[(3R)-tetrahydrofuran-3-yloxy]-N-{(1R)-1-[2-(trifluoro-methyl)-pyrimidin-5-yl]ethyl}benzamide or a salt thereof. Claim 22 is drawn to claim 19 and limits the treatment to oral administration of 3-(5-methyl-1,3-thiazol-2-yl)-5-[(3R)-tetrahydrofuran-3-yloxy]-N-{(1R)-1-[2-(trifluoromethyl)-pyrimidin-5-yl]ethyl}-benzamide or a salt thereof. 
	Claim 23 is directed to a method for treating Refractory or Unexplained Chronic Cough (RUCC) in a subject in need thereof, comprising: administering 3-(5-methyl-1,3-thiazol-2-yl)-5-[(3R)-tetrahydrofuran-3-yloxy]-N-{ (1R)-1-[2-(trifluoromethyl)-pyrimidin-5-yl]ethyl}benzamide, or a hydrate, solvate, or salt thereof, or a mixture of any of the foregoing, to the subject, wherein the treatment or prophylaxis is long term use. Claim 24 is drawn to claim 19 and limits the treatment to oral administration. Claim 25 is drawn to claim 19 and limits the treatment to 3-(5-methyl-1,3-thiazol-2-yl)-5-[(3R)-tetrahydrofuran-3-yloxy]-N-{(1R)-1-[2-(trifluoro-methyl)-pyrimidin-5-yl]ethyl}benzamide or a salt thereof. Claim 26 is drawn to claim 19 and limits the treatment to oral administration of 3-(5-methyl-1,3-thiazol-2-yl)-5-[(3R)-tetrahydrofuran-3-yloxy]-N-{(1R)-1-[2-(trifluoromethyl)-pyrimidin-5-yl]ethyl}-benzamide or a salt thereof. 

Although the claims at issue are not identical, they are not patentably distinct from each other because the prior ‘369 patent recites compounds of formula (I), while the instant claims recite a method of using a compound of formula (I), specifically 3-(5-methyl-1,3-thiazol-2-yl)-5-[(3R)-tetrahydrofuran-3-yloxy]-N-{(1R)-1-[2-(trifluoro-methyl)-pyrimidin-5-yl]ethyl}-benzamide, for the treatment or prophylaxis of refractory or unexplained chronic cough.  The instant claims simply claim the methods of treatment that were disclosed in the specification of the ‘369 patent (please see paragraph [0026] for discussions of treating chronic cough including chronic idiopathic and chronic refractory cough).  In Sun Pharmaceutical Industries, Ltd, v. Eli Lilly And Company (2010), the district court followed the double patenting analysis of the Geneva line of cases, which address the situation in which an earlier patent claims a compound, disclosing the utility of that compound in the specification, and a later patent claims a method of using that compound for a particular use described in the specification of the earlier patent. See Pfizer, 518 F.3d at 1363; and Geneva, 349 F.3d at 1385.



9.	Claims 19-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,472,354. 
	Instant claim 19 is directed to a method for treatment or prophylaxis of Refractory or Unexplained Chronic Cough (RUCC) in a subject in need thereof, comprising: administering 3-(5-methyl-1,3-thiazol-2-yl)-5-[(3R)-tetrahydrofuran-3-yloxy]-N-{ (1R)-1-[2-(trifluoromethyl)-pyrimidin-5-yl]ethyl}benzamide, or a hydrate, solvate, or salt thereof, or a mixture of any of the foregoing, to the subject, wherein the treatment or prophylaxis is long term use. Claim 20 is drawn to claim 19 and limits the treatment to oral administration. Claim 21 is drawn to claim 19 and limits the treatment to 3-(5-methyl-1,3-thiazol-2-yl)-5-[(3R)-tetrahydrofuran-3-yloxy]-N-{(1R)-1-[2-(trifluoro-methyl)-pyrimidin-5-yl]ethyl}benzamide or a salt thereof. Claim 22 is drawn to claim 19 and limits the treatment to oral administration of 3-(5-methyl-1,3-thiazol-2-yl)-5-[(3R)-tetrahydrofuran-3-yloxy]-N-{(1R)-1-[2-(trifluoromethyl)-pyrimidin-5-yl]ethyl}-benzamide or a salt thereof. 
	Claim 23 is directed to a method for treating Refractory or Unexplained Chronic Cough (RUCC) in a subject in need thereof, comprising: administering 3-(5-methyl-1,3-thiazol-2-yl)-5-[(3R)-tetrahydrofuran-3-yloxy]-N-{ (1R)-1-[2-(trifluoromethyl)-pyrimidin-5-yl]ethyl}benzamide, or a hydrate, solvate, or salt thereof, or a mixture of any of the foregoing, to the subject, wherein the treatment or prophylaxis is long term use. Claim 24 is drawn to claim 19 and limits the treatment to oral administration. Claim 25 is drawn to claim 19 and limits the treatment to 3-(5-methyl-1,3-thiazol-2-yl)-5-[(3R)-tetrahydrofuran-3-yloxy]-N-{(1R)-1-[2-(trifluoro-methyl)-pyrimidin-5-yl]ethyl}benzamide or a salt thereof. Claim 26 is drawn to claim 19 and limits the treatment to oral administration of 3-(5-methyl-1,3-thiazol-2-yl)-5-[(3R)-tetrahydrofuran-3-yloxy]-N-{(1R)-1-[2-(trifluoromethyl)-pyrimidin-5-yl]ethyl}-benzamide or a salt thereof. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the prior ‘354 patent recites compounds of formula (I), while the instant claims recite a method of using a compound of formula (I), specifically 3-(5-methyl-1,3-thiazol-2-yl)-5-[(3R)-tetrahydrofuran-3-yloxy]-N-{(1R)-1-[2-(trifluoro-methyl)-pyrimidin-5-yl]ethyl}-benzamide, for the treatment or prophylaxis of refractory or unexplained chronic cough.  The instant claims simply claim the methods of treatment that were disclosed in the specification of the ‘937 patent (please see paragraph [2921] for discussions of treating chronic cough including chronic idiopathic and chronic refractory cough). In Sun Pharmaceutical Industries, Ltd, v. Eli Lilly And Company (2010), the district court followed the double patenting analysis of the Geneva line of cases, which address the situation in which an earlier patent claims a compound, disclosing the utility of that compound in the specification, and a later patent claims a method of using that compound for a particular use described in the specification of the earlier patent. See Pfizer, 518 F.3d at 1363; and Geneva, 349 F.3d at 1385.

10.	Claims 19-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,142,523 B2. 
	Instant claim 19 is directed to a method for treatment or prophylaxis of Refractory or Unexplained Chronic Cough (RUCC) in a subject in need thereof, comprising: administering 3-(5-methyl-1,3-thiazol-2-yl)-5-[(3R)-tetrahydrofuran-3-yloxy]-N-{ (1R)-1-[2-(trifluoromethyl)-pyrimidin-5-yl]ethyl}benzamide, or a hydrate, solvate, or salt thereof, or a mixture of any of the foregoing, to the subject, wherein the treatment or prophylaxis is long term use. Claim 20 is drawn to claim 19 and limits the treatment to oral administration. Claim 21 is drawn to claim 19 and limits the treatment to 3-(5-methyl-1,3-thiazol-2-yl)-5-[(3R)-tetrahydrofuran-3-yloxy]-N-{(1R)-1-[2-(trifluoro-methyl)-pyrimidin-5-yl]ethyl}benzamide or a salt thereof. Claim 22 is drawn to claim 19 and limits the treatment to oral administration of 3-(5-methyl-1,3-thiazol-2-yl)-5-[(3R)-tetrahydrofuran-3-yloxy]-N-{(1R)-1-[2-(trifluoromethyl)-pyrimidin-5-yl]ethyl}-benzamide or a salt thereof. 
	Claim 23 is directed to a method for treating Refractory or Unexplained Chronic Cough (RUCC) in a subject in need thereof, comprising: administering 3-(5-methyl-1,3-thiazol-2-yl)-5-[(3R)-tetrahydrofuran-3-yloxy]-N-{ (1R)-1-[2-(trifluoromethyl)-pyrimidin-5-yl]ethyl}benzamide, or a hydrate, solvate, or salt thereof, or a mixture of any of the foregoing, to the subject, wherein the treatment or prophylaxis is long term use. Claim 24 is drawn to claim 19 and limits the treatment to oral administration. Claim 25 is drawn to claim 19 and limits the treatment to 3-(5-methyl-1,3-thiazol-2-yl)-5-[(3R)-tetrahydrofuran-3-yloxy]-N-{(1R)-1-[2-(trifluoro-methyl)-pyrimidin-5-yl]ethyl}benzamide or a salt thereof. Claim 26 is drawn to claim 19 and limits the treatment to oral administration of 3-(5-methyl-1,3-thiazol-2-yl)-5-[(3R)-tetrahydrofuran-3-yloxy]-N-{(1R)-1-[2-(trifluoromethyl)-pyrimidin-5-yl]ethyl}-benzamide or a salt thereof. 

Although the claims at issue are not identical, they are not patentably distinct from each other because the prior ‘523 patent recites compounds of formula (I), while the instant claims recite a method of using a compound of formula (I), specifically 3-(5-methyl-1,3-thiazol-2-yl)-5-[(3R)-tetrahydrofuran-3-yloxy]-N-{(1R)-1-[2-(trifluoro-methyl)-pyrimidin-5-yl]ethyl}-benzamide, for the treatment or prophylaxis of refractory or unexplained chronic cough. The instant claims simply claim the methods of treatment that were disclosed in the specification of the ‘523 patent (please see paragraph [0026] for discussions of treating chronic cough including chronic idiopathic and chronic refractory cough). In Sun Pharmaceutical Industries, Ltd, v. Eli Lilly And Company (2010), the district court followed the double patenting analysis of the Geneva line of cases, which address the situation in which an earlier patent claims a compound, disclosing the utility of that compound in the specification, and a later patent claims a method of using that compound for a particular use described in the specification of the earlier patent. See Pfizer, 518 F.3d at 1363; and Geneva, 349 F.3d at 1385.

11.	Claims 19-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 17/055,482 (reference application). 
	Instant claim 19 is directed to a method for treatment or prophylaxis of Refractory or Unexplained Chronic Cough (RUCC) in a subject in need thereof, comprising: administering 3-(5-methyl-1,3-thiazol-2-yl)-5-[(3R)-tetrahydrofuran-3-yloxy]-N-{ (1R)-1-[2-(trifluoromethyl)-pyrimidin-5-yl]ethyl}benzamide, or a hydrate, solvate, or salt thereof, or a mixture of any of the foregoing, to the subject, wherein the treatment or prophylaxis is long term use. Claim 20 is drawn to claim 19 and limits the treatment to oral administration. Claim 21 is drawn to claim 19 and limits the treatment to 3-(5-methyl-1,3-thiazol-2-yl)-5-[(3R)-tetrahydrofuran-3-yloxy]-N-{(1R)-1-[2-(trifluoro-methyl)-pyrimidin-5-yl]ethyl}benzamide or a salt thereof. Claim 22 is drawn to claim 19 and limits the treatment to oral administration of 3-(5-methyl-1,3-thiazol-2-yl)-5-[(3R)-tetrahydrofuran-3-yloxy]-N-{(1R)-1-[2-(trifluoromethyl)-pyrimidin-5-yl]ethyl}-benzamide or a salt thereof. 
	Claim 23 is directed to a method for treating Refractory or Unexplained Chronic Cough (RUCC) in a subject in need thereof, comprising: administering 3-(5-methyl-1,3-thiazol-2-yl)-5-[(3R)-tetrahydrofuran-3-yloxy]-N-{ (1R)-1-[2-(trifluoromethyl)-pyrimidin-5-yl]ethyl}benzamide, or a hydrate, solvate, or salt thereof, or a mixture of any of the foregoing, to the subject, wherein the treatment or prophylaxis is long term use. Claim 24 is drawn to claim 19 and limits the treatment to oral administration. Claim 25 is drawn to claim 19 and limits the treatment to 3-(5-methyl-1,3-thiazol-2-yl)-5-[(3R)-tetrahydrofuran-3-yloxy]-N-{(1R)-1-[2-(trifluoro-methyl)-pyrimidin-5-yl]ethyl}benzamide or a salt thereof. Claim 26 is drawn to claim 19 and limits the treatment to oral administration of 3-(5-methyl-1,3-thiazol-2-yl)-5-[(3R)-tetrahydrofuran-3-yloxy]-N-{(1R)-1-[2-(trifluoromethyl)-pyrimidin-5-yl]ethyl}-benzamide or a salt thereof. 

Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘482 application recites a method for the treatment or prophylaxis of a disease or a disorder associated with nerve fiber sensitization, and/or other pathological conditions associated with autonomic imbalance caused by increased chemoreceptor sensitivity in a subject in need thereof, in particular for the treatment of breathing disorders, Cheyne Stokes respiration, central and obstructive sleep apnea, cardiovascular disease, hypertension, resistant hypertension, and heart failure, which are related to increased activity of P2X3 receptors comprising administering a compound of formula (I). The instant claims recite a method of using a specific compound of formula (I), specifically 3-(5-methyl-1,3-thiazol-2-yl)-5-[(3R)-tetrahydrofuran-3-yloxy]-N-{(1R)-1-[2-(trifluoro-methyl)-pyrimidin-5-yl]ethyl}-benzamide, for the treatment or prophylaxis of refractory or unexplained chronic cough.  The ‘482 discloses that chronic or refractory cough is a disease or disorder related to the increased activity of P2X3 receptors (please see pages 2 and 5 for discussions of treating chronic cough including chronic refractory cough).   Thus the treatment or prophylaxis of refractory or idiopathic chronic cough is embraced by the claims of the ‘482 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
12.	In conclusion, claims 19-26 are pending in the application, and all claims are rejected. No claim is presently allowable.

Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680. The examiner can normally be reached Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANET L COPPINS/ Examiner, Art Unit 1628        

/CRAIG D RICCI/Primary Examiner, Art Unit 1611